IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0210
                               Filed April 29, 2020


IN THE INTEREST OF S.R.,
Minor Child,

K.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.




      Jessica R. Noll of Deck Law PLC, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Theresa Rachel, Sioux City, attorney and guardian ad litem for minor child.



      Considered by Bower, C.J., Doyle, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


SCOTT, Senior Judge.

       A mother appeals the termination of her parental rights to her child, born in

2017,1 pursuant to Iowa Code section 232.116(1)(d), (e), (h), (i), and (l) (2019).2

She challenges the sufficiency of the evidence supporting the statutory grounds

for termination and argues the child’s best interests require the establishment of a

guardianship in relatives.

       Our review is de novo. In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our

primary consideration is the best interests of the child, In re J.E., 723 N.W.2d 793,

798 (Iowa 2006), the defining elements of which are the child’s safety and need

for a permanent home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

       We first address the sufficiency of the evidence supporting termination. At

the time of the termination hearing, the mother was incarcerated. She planned to

plead guilty to a pending criminal charge and, pursuant to the plea agreement, was

to be sentenced to a term of imprisonment not to exceed twelve years, although

she testified to her expectation of release within twelve to eighteen months. The

mother acknowledged she was using methamphetamine prior to her incarceration

and she suffers from a severe substance-related disorder and poses a danger to

herself or others. In the six months leading up to the termination hearing, the

mother had not provided the child any financial resources or attempted to contact

the child. Upon our de novo review of the record, we conclude the State met its

burden to show the child could not be returned to the mother’s care at the time of


1 The mother has three other children, ages nine, ten, and eleven. They live in
Wisconsin and are under the guardianship of their paternal uncle.
2 The child’s father was never identified. The juvenile court also terminated the

parental rights of any unknown father. No father appeals.
                                          3


the termination hearing and termination was justified under at least section

232.116(1)(h). See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (“[W]e may affirm

the juvenile court’s termination order on any ground that we find supported by clear

and convincing evidence.”).

       We turn to the child’s best interests and the mother’s request for the

establishment of a guardianship in a maternal aunt and uncle. In determining

whether termination is in the best interests of a child, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2). We begin with the

principle that “a guardianship is not a legally preferable alternative to termination.”

In re A.S., 906 N.W.2d 467, 477 (Iowa 2018) (quoting In re B.T., 894 N.W.2d 29,

32 (Iowa Ct. App. 2017)).         Although section 232.104(2)(d) allows for the

establishment of a guardianship as a permanency option, section 232.104(3)

requires “a judicial determination that [such a] planned permanent living

arrangement is the best permanency plan for the child.” See B.T., 894 N.W.2d at

32–33. Determining the best permanency plan for a child is a best-interests

assessment. A guardianship, rather than termination, would not promote stability

or provide permanency to this young child’s life. See In re R.S.R., No. 10-1858,

2011 WL 441680, at *4 (Iowa Ct. App. Feb. 9, 2011) (“So long as a parent’s rights

remain intact, the parent can challenge the guardianship and seek return of the

child to the parent’s custody.”). Upon our de novo review, we agree with the

juvenile court that establishing a guardianship in lieu of termination is not the best
                                     4


permanency option in this case, and we affirm the termination of the mother’s

rights.

          AFFIRMED.